Citation Nr: 0124749	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  98-08 416A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to a rating in excess of 10 percent for left 
varicocele.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the New York, New York, Department 
of Veterans Affairs (VA) Regional Office (RO).  A June 1996 
decision denied reopening the claim of entitlement to service 
connection for hearing loss.  The August 1996, November 1996, 
and January 1997 rating decisions continued a noncompensable 
rating for left varicocele, and an April 2001 rating decision 
increased the rating to 10 percent for left varicocele since 
June 1996.  

The August 2000 Board decision reopened the claim of 
entitlement to service connection for hearing loss and 
remanded the case to obtain VA audiological and genitourinary 
examinations.  This matter is now before the Board for 
appellate review.  

As stated in the introduction of the August 2000 Board 
decision, the veteran's July 2000 statement raised a claim of 
entitlement to service connection for asbestosis.  This 
matter is referred to the RO for development.  


FINDINGS OF FACT

1.  The medical evidence does not include a nexus opinion 
relating current hearing loss to a service-connected 
disability or to an in-service event.  

2.  The old criteria in effect prior to January 1998 and the 
new criteria in effect since January 1998 are equally 
favorable to the veteran.  

3.  The medical evidence since June 1996 shows no signs of 
edema, and pain in the bilateral groins extending to the 
veteran's back is relieved by wearing a supporter.  

4.  The medical evidence since June 1996 does not show 
traumatic, persistent swelling increased on standing or 
walking one or two hours, superficial veins below the knee, 
varicosities of the long saphenous of at least one centimeter 
in diameter, marked distortion and sacculation, involvement 
of deep circulation, ulceration, stasis pigmentation, 
discoloration, eczema, cyanosis, subcutaneous induration, or 
findings of greater than moderate varicose veins.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.303, 3.306, 
3.385 (2001).  

2.  The criteria for a rating in excess of 10 percent for 
left varicocele are not met. 38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.20, 4.104, Diagnostic Codes 7120 and 7121 (2001) 
(effective since January 12, 1998); 38 C.F.R. § 4.104, 
Diagnostic Codes 7120 and 7121 (1997) (effective prior to 
January 12, 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for hearing loss

The August 2000 Board decision reopened the claim of 
entitlement to service connection for hearing loss.  The 
veteran contends that he incurred hearing loss as a result of 
exposure to repeated pounding noise from diesel generators 
and weapons fire in service or as a result of service-
connected otitis externa of the right ear and scarring of 
both tympanic membranes.  

The claim may be decided on the merits because the VA 
completed the development requested in the August 2000 Board 
remand and fulfilled its duty to assist the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The RO obtained service medical records and medical records 
from the identified health care providers.  The veteran 
received VA auditory and ear disease examinations, filed lay 
statements with the RO, and provided sworn testimony at a 
travel board hearing.  The RO's November 1987, June 1991, and 
August 2000 letters to the veteran, the July 1985, January 
1986, August 1991, June 1996, November 1996, and April 2001 
rating decisions, the January 1986, August 1991, January 
2000, and April 2001 statements of the case, and the March 
1987, January 1995, and August 2000 Board decisions informed 
the veteran of the evidence needed to substantiate his claim.  
Since the veteran was informed of the evidence needed to 
substantiate his claim and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist the 
veteran.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to establish service connection for hearing 
loss, the evidence must demonstrate that hearing loss was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).  The veteran must present medical 
evidence of current hearing loss, of incurrence or 
aggravation of hearing loss in service, and of a nexus 
between in-service hearing loss and the current disability.  
See Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997).  

The medical evidence demonstrates that the veteran has 
current hearing loss.  A valid claim requires proof of a 
present disability.  Gilpin v. West, 155  F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). The April 2001 VA diagnosis was severe to profound 
sensorineural hearing loss with severely depressed speech 
discrimination in the right ear and severe to profound 
sensorineural hearing loss with depressed speech 
discrimination in the left ear.  

Service medical records show no diagnosis or treatment of 
hearing loss in service.  The veteran's hearing was normal, 
or 15/15, at the October 1942 induction and December 1945 
discharge examinations.  At an October 1946 VA examination, 
the veteran's hearing was 20/20, and he reported that he had 
not received medical care for his ears after service.  In 
June 1948, the veteran's private physician reported that he 
had treated the veteran from February 1947 to April 1948 and 
stated a diagnosis of impaired hearing of the right ear.  It 
was reported by way of history that the veteran had had a 
running ear in 1945 and that he had had pain and impaired 
hearing of the right ear off and on since then.  VA records 
in July 1979 confirm right mild to severe sensorineural loss.  
Thus, the first possible diagnosis of hearing loss applied 
only to the right ear and occurred in February 1947, over one 
year after service.  

Applying the provisions of 38 U.S.C. § 1154(b), however, the 
indication of combat from service department records will be 
accepted in lieu of an official record of diagnosis or 
treatment of hearing loss in service.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.102 (2001).  The regulations 
provide that satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted if the evidence is consistent with circumstances, 
conditions or hardships of such service even though there is 
no official record of such incurrence or aggravation.  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d)(2001).  

Service department records show that the veteran served 
aboard several ships, including aboard the U.S.S. Charles 
Ausburne from February 1943 to April 1944.  In June 1991, a 
Presidential Unit Citation praised those aboard the U.S.S. 
Charles Ausburne for extraordinary heroism as an 
"indomitable combat group" in action against enemy Japanese 
forces during the Solomon Islands Campaign from November 1943 
to February 1944.  In combat conditions, the injured are not 
likely or expected to fill out forms; front line medics are 
too involved with saving lives to document injuries and file 
reports; and what medical records might be generated are 
liable to be misfiled, lost, or destroyed.  

Unfortunately, service connection cannot be granted because 
the medical evidence does not include a nexus opinion 
relating the veteran's current hearing loss to a service-
connected disability or an in-service event.  See Rose v. 
West, 11 Vet. App. 169, 171 (1998); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. §§ 3.303, 3.310(a) (2001).  
Instead, the April 2001 VA examiner stated that the veteran's 
current bilateral sensorineural hearing loss was in no way 
related to service-connected otitis externa or any ear 
disease.  Moreover, the April 2001 VA examiner could not 
relate current hearing loss to noise in service because the 
veteran's hearing was normal at separation from service.  
Although the veteran asserts that his current hearing loss is 
related to exposure to repeated pounding noise from diesel 
generators and weapons fire in service, he told a November 
1979 VA examiner that he had just retired from a post-service 
job that also exposed him to loud noises.  As a lay person, 
the veteran is not competent to relate a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  

Entitlement to service connection must be denied because a 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  


Entitlement to a rating in excess of 10 percent for left 
varicocele

The May 1946 rating decision granted service connection and 
an initial noncompensable rating for left varicocele since 
December 1945.  An April 1947 Board decision affirmed the 
August 1946, December 1946, and January 1947 rating 
decisions, which continued the noncompensable rating.  

Over 40 years went by before the veteran filed applications 
for an increased rating in August 1991 and June 1993.  The 
June 1996, August 1996, November 1996, and January 1997 
rating decisions continued the noncompensable rating, and the 
veteran perfected a timely appeal of the August 1996 and 
subsequent rating decisions.  The August 2000 Board decision 
remanded the case to obtain a VA genitourinary examination, 
which was completed in April 2001.  

Although the April 2001 rating decision increased the rating 
to 10 percent since June 1996, the claim for a rating in 
excess of 10 percent remains before the Board.  The veteran 
is presumed to seek the maximum benefit allowed by law or 
regulations, where less than the maximum benefit was awarded.  
AB v. Brown , 6 Vet. App. 35, 38 (1993).  

The increased rating claim may be decided on the merits 
because the VA fulfilled its duty to assist the veteran in 
the development of the claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The RO 
obtained medical records from the identified health care 
providers.  The veteran received a VA genitourinary 
examination, filed lay statements with the RO, and provided 
sworn testimony at a travel board hearing.  The RO's August 
2000 letter to the veteran, the May 1946, August 1946, 
December 1946, January 1947, June 1996, August 1996, November 
1996, January 1997, and April 2001 rating decisions, the 
April 1998 and April 2001 statements of the case, and the 
April 1947 and August 2000 Board decisions informed the 
veteran of the evidence needed to substantiate his claim.  
Since the veteran was informed of the evidence needed to 
substantiate his claim and provided ample opportunity to 
submit such evidence, and the VA has also attempted to obtain 
such evidence, the VA has fulfilled its duty to assist the 
veteran.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to prevail in an increased rating claim, the 
evidence must show that his service-connected disability has 
caused greater impairment of his earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  See 38 C.F.R. §§ 4.2, 4.10 (2001).  The VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 595 (1991).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(2001).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is the case here, the present level of disability 
is of primary concern.  Although a rating specialist is 
directed to review the recorded history of a disability to 
make a more accurate evaluation, regulations do not give past 
medical reports precedence over current findings.  38 C.F.R. 
§ 4.2 (2001).  

The veteran's left varicocele is currently evaluated under 
the analogous criteria of Diagnostic Code 7120 for varicose 
veins.  When a disability not specifically provided for in 
the rating schedule is encountered, such as a left 
varicocele, it will be rated under a closely related disease 
or injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  See 38 C.F.R. § 4.20 (2001).  Given the diagnoses 
and findings of record, the Board will consider whether a 
compensable rating is warranted since June 1996 under the 
criteria of Diagnostic Code 7120 for varicose veins and of 
Diagnostic Code 7121 for phlebitis.  

While this appeal was pending, the rating criteria for 
varicose veins and post-phlebitic syndrome of any etiology 
were revised effective January 12, 1998.  Where a law or 
regulation changes after a claim is filed or reopened, but 
before the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  For the period 
preceding the effective date of the regulatory change, the 
Board should apply the old regulation.  For the period since 
the effective date, the Board should apply the more favorable 
of the old and new regulations.  VAOPGCPREC 3-2000 (2000).  
Thus, for the period prior to January 12, 1998, the Board 
will apply the old criteria for Diagnostic Codes 7120 and 
7121, and for the period since January 12, 1998, the Board 
will apply the more favorable of the old criteria and the new 
criteria.  

A rating higher than 10 percent is not warranted since June 
1996 under the old criteria for varicose veins.  Prior to 
January 1998, pronounced varicose veins with findings of 
severe condition with secondary involvement of the deep 
circulation, as demonstrated by the Trendelenburg's and 
Perthe's tests, with ulceration and pigmentation, warranted a 
50 percent evaluation if unilateral.  Severe varicose veins, 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration, no involvement of the deep 
circulation, warranted a 40 percent evaluation if unilateral.  
Moderately severe varicose veins, involving superficial veins 
above and below the knee, with varicosities of the long 
saphenous, ranging in size from 1 to 2 centimeters in 
diameter, with symptoms of pain or cramping on exertion, no 
involvement of the deep circulation, warranted a 20 percent 
evaluation if unilateral.  Moderate varicose veins, 
varicosities of superficial veins below the knees, with 
symptoms of pain or cramping on exertion, warranted a 10 
percent evaluation if unilateral.  Note:  Severe varicosities 
below the knee, with ulceration, scarring, or discoloration 
and painful symptoms will be rated as moderately severe.  
38 C.F.R. § 4.104, Diagnostic Code 7120 (1997) (effective 
prior to January 12, 1998).  

The April 2001 VA examination revealed no signs of edema, and 
the veteran reported that pain in the bilateral groins 
extending to his back was relieved by wearing a supporter.  
Nor does the medical evidence since June 1996 show 
superficial veins below the knee, varicosities of the long 
saphenous of at least one centimeter in diameter, marked 
distortion and sacculation, involvement of deep circulation 
as demonstrated by the Trendelenburg's and Perthe's tests, 
ulceration and pigmentation, or findings of greater than 
moderate varicose veins.  An increased rating is not 
warranted under the analogous criteria of the old Diagnostic 
Code 7120.  

In addition, a rating higher than 10 percent is not warranted 
since June 1996 under the old criteria for phlebitis.  Prior 
to January 1998, unilateral phlebitis or thrombophlebitis 
with obliteration of deep return circulation, including 
traumatic conditions of massive board-like swelling, with 
severe and constant pain at rest, warranted a 100 percent 
evaluation.  Unilateral phlebitis or thrombophlebitis with 
obliteration of deep return circulation, including traumatic 
conditions of persistent swelling, subsiding only very 
slightly and incompletely with recumbency elevation with 
pigmentation cyanosis, eczema, or ulceration, warranted a 60 
percent evaluation.  Unilateral phlebitis or thrombophlebitis 
with obliteration of deep return circulation, including 
traumatic conditions of persistent swelling of leg or thigh, 
increased on standing or walking one or two hours, readily 
relieved by recumbency; moderate discoloration, pigmentation 
and cyanosis or persistent swelling of arm or forearm, 
increased in the dependent position; moderate discoloration, 
pigmentation or cyanosis or persistent swelling of arm or 
forearm, increased in the dependent position; moderate 
discoloration, pigmentation or cyanosis, warranted a 30 
percent evaluation.  Unilateral phlebitis or thrombophlebitis 
with obliteration of deep return circulation, including 
traumatic conditions of persistent moderate swelling of leg 
not markedly increased on standing or walking or persistent 
swelling of arm or forearm not increased in the dependent 
position, warranted a 10 percent evaluation.  Note:  When 
phlebitis is present in both lower extremities or both upper 
extremities, apply bilateral factor.  38 C.F.R. § 4.104, 
Diagnostic Code 7121 (1997) (effective prior to January 12, 
1998).  

The old criteria for post-phlebitic syndrome of any etiology 
do not provide a basis for a higher rating.  Although the 
April 2001 VA examiner noted that the veteran took 
prescription furosemide for treatment of some leg swelling, 
the medical evidence does not show that swelling is 
traumatic, persistent, and increased on standing or walking 
one or two hours.  The veteran does not have severe and 
constant pain at rest because the reported pain in the 
bilateral groins extending to his back is relieved by wearing 
a supporter.  Nor does the medical evidence since June 1996 
show obliteration of deep return circulation, pigmentation or 
discoloration, eczema, ulceration, or cyanosis.  In April 
2001, there were no signs of edema or epididymal tenderness, 
and the veteran's sensation, reflexes, and peripheral pulses 
were normal.  An increased rating is not warranted under the 
analogous criteria of the old Diagnostic Code 7121.  

Likewise, a rating higher than 10 percent is not warranted 
under the new criteria for varicose veins.  Since January 
1998, massive board-like edema with constant pain at rest 
attributed to varicose veins warrants a 100 percent rating.  
Persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration attributed 
to varicose veins warrants a 60 percent rating.  Persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration, attributed to varicose veins 
warrants a 40 percent rating.  Persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema attributed to varicose veins 
warrants a 20 percent rating.  Intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery attributed to varicose veins 
warrants a 10 percent rating.  Note: These evaluations are 
for involvement of a single extremity.  If more than one 
extremity is involved, evaluate each extremity separately and 
combine under 38 C.F.R. § 4.25 using the bilateral factor, 
38 C.F.R. § 4.26, if applicable.  38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2001).  

Under the new analogous criteria for varicose veins, a rating 
higher than 10 percent is not warranted.  In April 2001, 
there were no signs of edema or epididymal tenderness.  The 
veteran does not have severe and constant pain at rest 
because the reported pain in the bilateral groins extending 
to his back is relieved by wearing a supporter.  Nor does the 
medical evidence since June 1996 show subcutaneous 
induration, stasis pigmentation, eczema, ulceration, or 
stasis pigmentation attributed to varicose veins.  The 
intermittent bleeding caused by varicose veins of the scrotal 
wall in May 1998 supports continuation of the current 
10 percent rating.  An increased rating is not warranted 
under the analogous new criteria of Diagnostic Code 7120.  

The record further reflects that a rating higher than 10 
percent is not warranted under the new criteria for post-
phlebitis syndrome of any etiology.  Since January 1998, 
post-phlebitic syndrome of any etiology with massive board-
like edema with constant pain at rest attributed to venous 
disease warrants a 100 percent evaluation.  Post-phlebitic 
syndrome of any etiology with persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration warrants a 60 percent evaluation.  
Post-phlebitic syndrome of any etiology with persistent edema 
and stasis pigmentation or eczema and with or without 
intermittent ulceration attributed to venous disease warrants 
a 40 percent evaluation.  Post-phlebitic syndrome of any 
etiology with persistent edema, incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema attributed to venous disease warrants 
a 20 percent evaluation.  Post-phlebitic syndrome of any 
etiology with intermittent edema of extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery attributed to venous disease, warrants a 10 percent 
evaluation.  Note: These evaluations are for involvement of a 
single extremity.  If more than one extremity is involved, 
evaluate each extremity separately and combine under 
38 C.F.R. § 4.25, using the bilateral factor, 38 C.F.R. 
§ 4.26, if applicable.  38 C.F.R. § 4.104, Diagnostic Code 
7121 (2001).  

In April 2001, there were no signs of edema or epididymal 
tenderness.  The veteran does not have severe and constant 
pain at rest because the reported pain in the bilateral 
groins extending to his back is relieved by wearing a 
supporter.  Nor does the medical evidence since June 1996 
show subcutaneous induration, stasis pigmentation, eczema, or 
ulceration attributed to venous disease.  The intermittent 
bleeding caused by varicose veins of the scrotal wall in May 
1998 supports continuation of the current 10 percent rating.  
Accordingly, an increased rating is not warranted under the 
analogous new criteria of Diagnostic Code 7121.  

It should also be noted that the degree of disability caused 
by the veteran's varicocele does not more nearly approximate 
the criteria for a higher rating.  The law provides that, 
when there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2098-99 (2000) (to be codified at 
38 U.S.C. § 5107); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which denied reopening the 
claim, the veteran has not been prejudiced by the decision.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Referral for extraschedular consideration is not warranted 
because exceptional circumstances have not been claimed or 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The evidence does not 
show that the veteran's left varicocele markedly interferes 
with employment or causes frequent hospitalizations.  The 
November 1979 VA examiner noted that the veteran had retired, 
and the series of chemotherapies planned for the veteran in 
April 2001 were intended to treat nonservice-connected 
prostate and lung cancers.  Therefore, referral for 
extraschedular consideration is not warranted.  



ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to a rating in excess of 10 percent for left 
varicocele is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

